GOODE, J.
(after stating the facts). — The plaintiff bought a promissory note for $250, dated August 3, 1903, due two months after date, drawing six per cent interest and payable to the order of the maker, August Saeher. Saeher induced the defendant Valentine Hauck to become an accommodation indorser on the note and sold it before maturity to Vette. Hauck’s indorsement was procured by Saeher depositing with him as security to indemnify him against loss, $1,000 of the Hampton Lead Mining Company’s stock of the par value of one dollar a share. Saeher and a man named Wernse were interested in mining enterprises and acted together in raising money on the note. When it was first offered for sale to Vette, he refused to buy it until he asked Hauck if the note was all right. On calling at the latter’s residence to make the inquiry he found Hauck absent, but told Hauck’s wife the purpose of his visit and she asked him not to buy the note, saying her husband had already lost enough by Saeher and Wernse. When Hauck came home in the evening his wife told him about Vette’s visit, and the next morning he went to Vette’s office and notified the latter, or a girl in his employ, that there was something wrong with the note and not to buy it. Thereupon Vette told Wernse that as Hauck objected to the note he (Vette) would not purchase it. Vette swore that two days afterwards Wernse told him Hauck was satisfied to have his indorsement stand. Vette said he did not accept Wernse’s statement, but sent his clerk to inquire of Hauck if this was true and Hauck said it was. The clerk testified in corroboration of this statement, but Hauck denied ever telling Vette, or his agent, that his indorsement was all right and the note might be safely purchased, or any-*369tiling of the like import. He swore that after he notified Yette not to buy he heard nothing more of the matter until Yette demanded payment. It appears that after Hauck had notified Yette, Sacher put $500 more mining stock in Hauck’s hands, making a total of $1,500 worth of stock which, he held as security; but Hauck swore he was still dissatisfied with the security and unwilling to take the risk of indorsing the note. There was evidence pro and con as to the value of the mining stock. That for the plaintiff went to show it had a market value of one dollar a share and an intrinsic value of less; whereas the testimony for the defendant tended to show it was worthless. The mining company had acquired forty acres of wild land in Jefferson county for $2,500, put some mining machinery on it which cost $1,500 to $2,000, had four or five hundred dollars in the bank and owed, as we understand, $1,500, besides a claim by Sacher for $1,700. The par value of the stock issued was $50,000, but about $8,000 of this was in the treasury.
The main point urged for reversal is that the evidence conclusively showed the mining stock pledged to Hauck to induce him to indorse the note had an intrinsic, if not a market, value; and that as he received substantial value for the indorsement, he remained bound, notwithstanding his attempt to terminate, his liability. The court left it to the jury to find whether or not the stock was worthless and made Hauck’s right to a verdict depend on a finding that it was. Plaintiff’s counsel say the court erred in submitting the issue to the jury, as all the evidence tended to show the stock had a value. Our opinion of the evidence is otherwise. The company was in debt to some extent and its assets were meager and speculative. It was capitalized for $50,000, which, on' the most liberal estimate of the value of the property, was five or six times what it was worth. A shaft had been sunk on the forty acres of land, but no *370mineral struck. There was positive testimony for the plaintiff that the stock was without value. Moreover, we are not prepared to say the inference is unwarranted that stock in a concern whose affairs are in the condition the Hampton Lead Mining Company’s were, had no real value, either intrinsic or market. If mining operations had been continued, ore in paying quantities might have been found, or the company might have used up its assests and run in debt fruitlessly. On the other hand, the mere fact that, had business been discontinued and all the assets converted into cash, a small dividend might have been paid on the stock, would hardly give the stock a genuine present value; for there was no intention to do this; quite the contrary. We think it was a fair conclusion from the evidence that the stock pledged to Hauck as security was wholly worthless. Hauck could neither sell the stock in the market, nor realize anything by winding up the company, or otherwise.
It is further urged that Yette had no notice or knowledge of the failure of the consideration for Hauck’s indorsement; that is, of the worthlessness of the stock — but was only told by Hauck there was something wrong with the note and not to buy it. The argument in this connection is that an indorsee of a negotiable note for value before maturity, cannot be affected by equities existing between the parties to the instrument, unless he has knowledge of the specific facts out of which the equities spring. Suffice to say as to this proposition that when Hauck notified Vette not to purchase the note, and that there was something wrong about it Vette accepted the warning as sufficient and declared to Hauck that he would not purchase unless everybody was satisfied. There is no positive testimony that Hauck, or any one else, told Vette the stock pledged to the former was of no value, but there are circumstances tending to show Vette understood why Hauck repudiated his indorsement. At first Vette refused to *371buy without Hauck’s approval of the note. Afterwards, on being told by Wernse that Hauck’s objection to his buying was withdrawn, he sent word to Hauck to be at his (Vette’s) place of business by noon if he wished to object to the purchase of the note on the faith of his indorsement. Hauck was on hand between twelve and one o’clock and was informed he was too late as Vette had already bought the obligation. The latter paid about $200, he said. These facts go to prove Vette acted in bad faith. He failed to keep his promise not to buy until Hauck was willing he should, unless Hauck gave consent, after his first refusal; and as to the latter issue the testimony conflicted. It is undoubtedly true that mere suspicion on the part of a purchaser of a negotiable instrument before maturity that the instrument is tainted with fraud, will not prevent the purchaser from being a holder in good faith. [Hamilton v. Marks, 63 Mo. 167.] And, decisions are to be found which say a purchaser must have notice or knowledge of the specific facts impeaching the validity of the instrument. [Bank v. Pipkin, 66 Mo. App. 592; Leavitt v. Tailor, 163 Mo. 158, 63 S. W. 385.] But the decisive fact in this case is that Vette admitted accepting Hauck’s notice regarding the infirmity of the note as sufficient warning not to buy and that he agreed with Hauck he would not buy. Therefore, unless he afterwards, and before buying, received some notice from Hauck to the contrary, or it appears that Hauck afterwards concluded to stand by his indorsement, Vette cannot claim to be an innocent purchaser, if the indorsement was procured by fraud.
Defendant’s wife was permitted to testify on the ground that she was his agent. He swore she was his agent in taking orders and paying bills in connection with his business, which was that of an express man. We think there was no evidence to prove she was his agent in this particular connection. She was an incompetent witness. But she swore to nothing of importance *372which was not testified to by Yette himself, and there is no reason to reverse the judgment because her testimony was received.
We think the case was quite carefully tried and that no reversible error was committed. The judgment is, therefore, affirmed.
All concur.